DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.

 Response to Amendment
Amendment to claim 1 and addition of new claim 22 are noted.

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1, as amended, claims “a fuel component consumed in the marine engines” whereas Hayes teaches middle distillate fuel compositions for use in automotive engines or aeroplane engines. Applicant is of the position that one of skill in the art understands that Hayes cannot be read for individual components taught, but what the individual components blend together to produce: a middle distillate fuel composition for use in automotive engines.
This argument is not found persuasive. In addition to automotive diesel fuel, Hayes explicitly discloses a distillate marine fuel (see [0096]), implicit in which is suitability for consumption in a marine engine.
Applicant argues that “marine engines as used in the application refers to the massive, in some cases room sized engines on massive oceangoing vessels.”
The size of the marine engine used to consume the claimed fuel is not part of the claims and is not read into the claims. The claims are directed to a fuel composition, which is considered to be rendered obvious by the Hayes disclosure, for the reasons outlined in the previous rejection and herein. The intended use of the composition does not patentably distinguish the characteristics of the composition claimed.
Applicant argues that “a person of ordinary skill in the art starting from Hayes would not be motivated to add sulfur to reach an amount” as claimed.
This argument is not found persuasive. The position taken by the office does not suggest adding sulfur to the fuel. Rather, as would be understood by a person of ordinary skill in the art, a higher sulfur content would be achieved by altering processing steps which remove sulfur, i.e. such that less severe conditions and/or fewer processing steps are used in sulfur removal steps, resulting in a composition having a higher sulfur content. Hayes clearly suggests that relevant specifications may depend on the intended use of the fuel composition (see [0111]-[0112]). Based on the information in Grimmer providing evidence that specifications for marine fuel sulfur content may be as high as 0.5 wt%, a person of ordinary skill in the art, when considering the Hayes reference’s embodiment for use of the fuel in marine applications, would appreciate that a higher sulfur content would be acceptable based on regulations. Allowing for a higher sulfur content reduces costs associated with processing to produce the fuel. Therefore, it would have been obvious to a person of ordinary skill in the art to provide a fuel with a higher sulfur content where drastic measures to reduce the sulfur content are not required by regulations. Furthermore, the office notes that while Hayes discloses a low sulfur fuel, this is a preferable embodiment and is therefore not required (see [0111]). 
Applicant argues that modifying the fuel composition of Hayes to increase the sulfur would make it unsuitable for use in an automotive diesel engine by bringing it outside of the applicable standards.
In response, the office reiterates that Hayes is not limited to fuels for automotive engines, but also explicitly states a distillate marine fuel. Given that standards for marine fuels allow for a higher sulfur limit, having a higher sulfur content in the fuel of Hayes would not render it unsuitable for its intended use, one of which being a marine fuel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear what is meant by “the marine fuel compositions” (plural) where clam 1 is directed to a marine fuel composition (singular). Recitation of plural compositions lacks antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2009/0158641), as evidenced by Grimmer (“IMO 2020 Part 1: The evolution of the marine sulfur regulation”).
Regarding claims 1, 2 and 21, Hayes discloses a fuel composition comprising (see [0008]):
80 wt% or greater of a middle distillate base fuel, in particular straight run gas oil, vacuum gas oil, or light cycle oil obtained from fluid catalytic cracking (see [0101]; [0106]); and
0.1 to 4 wt% of a base oil component (see [0107]; [0140], base oil component improves lubricity).
While Hayes defines the concentrations in weight percentage instead of volume percentage, the corresponding volume percentages are inherently at least overlapping those claimed. The fuel composition may be a marine fuel (see [0096]). Implicit in stating that the fuel composition may be a marine fuel is suitability for consumption in a marine engine. Furthermore, the intended use of the composition does not patentably distinguish the composition and characteristics thereof.
Hayes discloses the fuel composition may have a sulfur content of less than 500 ppmw, but that relevant specifications may depend on the intended use of the fuel composition (see [0111]-[0112]). As for marine fuel, the office notes that a higher sulfur level is acceptable, including limits within the claimed range, as evidenced by Grimmer (which establishes that sulfur content as high as 0.5 wt% is acceptable in some areas in January 2020). Therefore, a person of ordinary skill in the art would find it obvious to allow for a higher sulfur content in the fuel product if the intended use is a marine fuel. The sulfur concentration of the product depends on its end use and would conform to industry specifications. Accordingly, the claimed sulfur concentration is not considered to patentably distinguish over the cited prior art.
Regarding claim 3, based on the disclosed viscosity index, amount of saturates, and sulfur content of the base oil (see [0024]; [0034]; [0035]), the base oil of Hayes is considered to be a Group III base oil.
Regarding claim 4, Hayes discloses wherein the fuel composition further comprises fuel additives (see [0113]).
Regarding claim 5, the claim limits the type of residue if the fuel component is a residue, but does not require this embodiment. Therefore, given that Hayes discloses a fuel component within the scope of the claims, as discussed above, Hayes is considered to teach the claimed fuel composition for the same reasons discussed above.
Regarding claim 6, Hayes discloses wherein the density of the fuel composition is between 0.82 to 0.845 g/cc (see [0112]), corresponding to an API gravity in the range of about 36 to 41, overlapping the claimed range.
Regarding claim 7, Hayes discloses wherein the viscosity of the fuel composition is 2 to 4.5 cSt (see [0112]), overlapping the claimed range.
Regarding claim 11, Hayes discloses wherein the fuel composition may contain a mixture of two or more Fischer-Tropsch derived heavy base oil components (see [0060]). Specific selection of a group I base oil is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art, based on a finite number of base oil types from which to choose and would be associated with a reasonable expectation of success. Selection of group I base oil as an added component to the Hayes composition is therefore considered to be an obvious modification.
Regarding claim 22, Hayes discloses wherein the marine fuel composition is suitable for use in marine engines while meeting specifications that regulate marine fuels (see [0110], which discloses the overall fuel composition and its properties are within commercial or regulatory specifications).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 1, as evidenced by and/or in view of Kraus et al (US 9,057,035).
Regarding claims 8-10, Hayes discloses the fuel composition described above, including for use as a marine fuel, but does not disclose the amounts of calcium, zinc, and phosphorus in the fuel composition. The office is of the position that, based on the fuel components in Hayes, there is at least a reasonable expectation that the resulting fuel composition inherently has calcium, zinc, and phosphorus levels in line with the claims. Furthermore, Kraus provides evidence that it is known in the art to have very low levels of calcium, zinc, and phosphorus, within the claimed ranges, in a fuel for use as a marine fuel composition (see Tables 3 & 5). Ensuring that the levels of these contaminants are within acceptable levels for a marine fuel product in the composition of Hayes is considered to be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art. The claimed concentrations of calcium, zinc, and phosphorus are not considered to patentably distinguish the instant claims over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772